                                                                                        FILED
                                                                               2019 Mar-08 AM 10:32
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )     2:18-cr-00357-LSC-JEO-1
                                             )
                                             )
                                             )
ANTONIO DEMETRIUS ROGERS,                    )
                                             )
      Defendant.                             )

                   MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to suppress. (Doc. 28.) The magistrate

judge conducted an evidentiary hearing, requested additional briefing, and

subsequently filed a report and recommendation, recommending that the motion

be denied. (Doc. 40.) The defendant has objected. (Doc. 41.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

Court is of the opinion that the report is due to be and hereby is ADOPTED, the

recommendation is ACCEPTED. Consequently, the motion to suppress (doc. 28)

is hereby DENIED.




                                         1
DONE and ORDERED on March 8, 2019.



                              _____________________________
                                     L. Scott Coogler
                               United States District Judge
                                                          160704




                          2
